Order entered July 2, 1969, unanimously modified on the law and the facts by reducing temporary support and maintenance for plaintiff and child, issue of the marriage, to the sum of $125 per week commencing May 9, 1969, and striking provision granting plaintiff leave to apply to the trial court for additional counsel fees and otherwise affirmed without costs and without disbursements. The record does not justify a temporary award in excess of $125 per week. Having “ regard to the circumstances * * of the respective parties ” (Domestic Relations Law, § 237) in this simple separation action, we deem the sum of $1,000 awarded as adequate for counsel fees. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.